Title: John Adams to Abigail Adams, 15 November 1779
From: Adams, John
To: Adams, Abigail



My dearest Portia
Sensible off Cape Ann, Novr. 15th. 1779, two O Clock

We have a fine Wind, and in the Course of this Afternoon and Night expect to be clear of Georges Bank, and out of Danger of meeting the Romulus, and the other Rascal.
John, and Charles, as well as S. C. Johonnot, are all a little Seasick, but this will soon be over.
Mr. Dana, Mr. Thaxter and myself are yet pretty well, but expect our Turn soon.
We have strong hopes of escaping the Enemy upon this Coast. We follow the Advice of Knox the Pilot, who is a very good Hand.
My Love to my dear Nabby and Thommy. J. and C. send Duty and Love.
God grant me and my little Family a happy Passage, and you and your little Household, Health, and Comfort in our Absence. I hope this will be the last Seperation, We shall suffer from each other, for any Length of Time.—If I should find an Opportunity at Sea, which is not likely, I will write, but certainly by the first Opportunity and by all occassions from France.

Adieu, Adieu, Adieu.
John Adams

 